849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard HEARNS, Petitioner-Appellant,v.Norris W. McMACKIN, Respondent-Appellee.
No. 87-3970.
United States Court of Appeals, Sixth Circuit.
June 14, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges and R. ALLAN EDGAR, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed this action seeking federal habeas corpus relief under 28 U.S.C. Sec. 2254.  He challenges the constitutionality of 1985 Ohio convictions for drug trafficking in violation of Ohio Rev.Code Ann. Sec. 2925.03(A)(4) (Anderson 1987).  The matter was referred to a magistrate who recommended the petition be denied in part and granted in part.  Both parties filed objections to this recommendation.  The district court ultimately ordered the entire petition be denied and this appeal followed.  On appeal the parties have briefed the issues.  In addition, petitioner filed motions for the appointment of appellate counsel, in forma pauperis status, and release from confinement pending the outcome of this appeal.


4
Upon consideration, we affirm for the reasons set forth in the district court's order of September 30, 1987.


5
It is therefore ORDERED the motion for in forma pauperis status be denied as moot, the motions for counsel and release pending appeal be denied and the judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation